Citation Nr: 1502246	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  02-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis, currently rated as 60 percent disabling.  

2.  Entitlement to an increased rating for right knee chondromalacia, currently rated as 10 percent disabling due to limitation of motion.  

3.  Entitlement to an increased rating for left knee chondromalacia, currently rated as 10 percent disabling due to limitation of motion.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In July 2002, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file. 

In March 2005, the Board remanded the Veteran's claims for additional development.  

A February 2007 Board decision granted a 60 percent rating for the lumbar spine disability and denied increased ratings for the bilateral knee disability.  The Veteran appealed the February 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, pursuant to a November 2007 Joint Motion for Remand, the Court issued an Order that remanded the claims to the Board for further proceedings.  The Board subsequently remanded the Veteran's claims for additional development in February 2008 and April 2011.  

A January 2013 Board decision continued the Veteran's 60 percent rating for a lumbar spine disability and again denied increased ratings for the bilateral knee disability.  The Veteran again appealed the January 2013 Board decision to the Court.  In May 2014, the Court issued a Memorandum Decision that vacated the January 2013 Board decision and remanded the claims to the Board for further proceedings.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from February 2012 to December 2013, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
  
The issue(s) of entitlement to an increased rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disorder is not manifested by flexion limited to 30 degrees or less nor is extension limited to 15 degrees or more, even taking into account her complaints of pain.  

2.  The Veteran's left knee disorder is not manifested by flexion limited to 30 degrees or less nor is extension limited to 15 degrees or more, even taking into account her complaints of pain.  

3.  The Veteran has right knee instability that is no more than mild in severity.   

4.  The Veteran has left knee instability that is no more than mild in severity.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chondromalacia of the right knee due to limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2014).  

2.  The criteria for a rating in excess of 10 percent for chondromalacia of the left knee due to limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2014).

3.  The criteria for a rating of 10 percent, but not higher, for right knee instability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

4.  The criteria for a rating of 10 percent, but not higher, for left knee instability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement increased ratings for the disabilities adjudicated by this decision.  The discussions in January 2001, March 2005, July 2005 and March 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to increased ratings for her knees.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein have been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim in the January 2001, March 2005, July 2005 and March 2008 VCAA letters, and was provided with notice of the types of evidence necessary to establish any disability rating and/or the effective date in the March 2008 VCAA letter.  The appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examination obtained in November 2009 is more than adequate.  Physical examinations were conducted and the results were recorded.  The examiner had access to the Veteran's claims file and reviewed the claims file in connection with the examinations.  The results are sufficient to accurately evaluate the service-connected disabilities under the applicable Diagnostic Codes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Moreover, with respect to the Veteran's July 2002 Board hearing, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims and volunteered her treatment history.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

It is the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept one medical opinion and reject others.  Id.  At the same time, the Board cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must determine the weight to be accorded the various items of evidence in this case based on the quality of the evidence and not necessarily on its quantity or source.  

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the United States Court of Appeals for Veterans Claims (Court) explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id, at 206.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  

The Veteran's right and left knee chondromalacia of the patella are currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5014 (osteomalacia). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5014, the Veteran's disability is rated based on limitation of motion of the affected parts like arthritis which in this case is her knees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014). 

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

At the time of an October 2000 knee examination, the Veteran reported that, two to three times per week, her knees feel like they may pop out of place.  She did not think they tracked right.  She had occasional popping in both knees.  Range of motion was flexion to 120 on the right and 125 on the left with full extension bilaterally.  The examiner did not observe any lateral subluxation in the terminal 10 or 15 degrees of knee extension.  There was no evidence of ligamentous laxity upon testing.  The Veteran's exogenous obesity was found to be contributing to the knee pain.  

May 2000 knee x-rays were interpreted as revealing patella subluxation bilaterally.  The clinical record referenced the X-rays as showing patella tilt.  The assessment was bilateral anterior knee pain for 15 years.  

In August 2001, a clinician found no increased mobility of the patella laterally or medially.  No valgus or varus instability was noted.  The assessment was mild osteoarthritis of the knees.  Range of motion 0-100.  It was written that the Veteran denied locking and buckling.  She used braces for knee pain but there was no reference to problems with instability.  

In August 2005, a knee examination did not include any mention of subluxation or lateral instability.  No instability was present.  

In November 2005, the Veteran was evaluated for knee brace to relieve her symptoms of patella alignment.  In December, it was noted the Veteran needed a second set of braces for knee collapse problems.  

On VA examination in November 2009, the Veteran reported, in pertinent part, pain in her knees.  Pain radiated down her left greater than right thigh to the level of the knee but not into the leg or foot.  Her knee pain was subjectively rated as between 8/10 and 10/10 and occurred both night and day.  There had been no disabling episodes because of knee pain during the preceding year.  She reported a feeling of weakness and giving way in her knees.  She alleged that she had had five falls due to giving way.  She reported experiencing swelling of her knees and catching and popping of her knees.  The examiner observed objective signs of knee pain.  The Veteran was able to walk approximately 50 feet which was productive of  back and knee pain.  There was no grimacing or apparent weakness with walking.  Physical examination of the knees revealed tenderness in both knees and moderate effusion in the right knee.  Range of motion was that the knees could fully extend to 0 degrees bilaterally.  Knee flexion was to 95 degrees on the right knee and 105 degrees in the left knee.  The painful arc was between 50 and 90 degrees of flexion on the right knee and 70 to 105 degrees on the left knee.  The examiner did not observe any additional loss in the range of motion on repetitive testing.  There was no excessive weakness, lack of endurance or incoordination.  The examiner reported that he did not find any evidence of laxity of the cruciate or collateral ligaments of both knees.  The pertinent diagnoses were degenerative joint disease of the right knee and patellofemoral syndrome of the left knee.  The examiner opined that the functional impairment of the right and left knees was moderately severe.  

In January 2010, the Veteran informed a clinician that with regard to functional capacity, she walks up and down stairs multiple times per day  and walked a lot doing daily activities.  She used a cane if her knees started to hurt.  

As to Diagnostic Codes 5260 and 5261, a review of the VA and private treatment records, including the results from the Veteran's VA examinations, show that right and left knee pain free range of motion, at its worst, was 0 to 50 degrees on the right and 0 to 70 degrees on the left.  This was recorded at the time of the most recent VA examination in November 2009.  (Full range of motion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2014)).  

Therefore, because neither right nor left knee flexion is limited to 30 degrees or less and extension is not limited to 15 degrees or more, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Likewise, because neither right nor left knee flexion is limited to 30 degrees or less and extension is not limited to 15 degrees or more, separate compensable ratings are also not warranted under these same Diagnostic Codes.  Id; VAOPGCPREC 09-04. 

Although a higher evaluation may be assigned on account of pain causing additional functional loss, see DeLuca, the salient point is that even though the Veteran complains of pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the Board to conclude that the functional losses she experiences in her right and left knee equates to the criteria for a 20 percent rating under either Diagnostic Code 5260 or Diagnostic Code 5261, or separate compensable ratings under these same Diagnostic Codes. 

The examiner who conducted the November 2009 VA examination which documented the greatest level of impairment in the range of motion of the knees performed repetitive testing of the knees.  He specifically noted that he did not observe any additional limitation of motion after repetitive testing.  Furthermore, the range of motion utilized by the Board as being indicative of the greatest level of impairment in the range of motion of the knees was the range of motion the November 2009 examiner determined to be pain free.  

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent  or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261, or separate compensable ratings under these same Diagnostic Codes. 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

With respect to instability, the Board notes that there is evidence which indicates that the Veteran experiences subluxation or lateral instability in the knees.  The Veteran testified as to instability in her knees and a feeling of giving way.  She also reported at her November 2009 VA examination that she had experienced five falls over the last year due to the giving way of her knees.  Additionally, the Board notes that a May 2000 knee X-ray was interpreted as revealing patella subluxation, and a December 2005 VA orthotics lab evaluation was conducted for braces to relieve patellar tracking problems and knee collapse problems.  Despite the Veteran's reports of continued instability, other than the May 2000 and December 2005 medical records which reference some sort of problem with patellar tracking, all the VA examinations which document examination of the stability of the Veteran's knees had found the knees to be stable and/or that there were no problems with the ligaments.  However, the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board finds the Veteran to be credible in her reports of her bilateral knees continuing to give way.  The Board thus finds that taken together, the overall evidence indicates that the Veteran's bilateral knee instability was no more than mild.  Therefore, resolving all reasonable doubt in favor of the Veteran, 10 percent ratings, but not higher, for right knee and left knee instability are warranted under Diagnostic Code 5257.

The Board finds that an increased rating is not warranted when the service-connected knees are evaluated under other Diagnostic Codes pertinent to rating knees.  

There is no competent evidence of the presence of ankylosis of the either knee so an increased rating is not warranted under Diagnostic Code 5256 which provides the rating criteria for evaluation of ankylosis of the knees.  At all times during the appeal period, the Veteran had motion in both knees.  

There is no competent evidence demonstrating that the Veteran had problems with the semilunar cartilage of either knee so an increased rating is not warranted under Diagnostic Code 5258 or Diagnostic Code 5259 both of which pertain to the disabilities of the semilunar cartilage of the knee.  

There is no competent evidence of the presence of impairment of the tibia or fibula of either lower extremity so an increased rating is not warranted under Diagnostic Code 5262.  

There is no competent evidence demonstrating that either service-connected knee is productive of genu recurvatum so an increased rating is not warranted under Diagnostic Code 5263.

Extraschedular evaluation

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for any of the disabilities on appeal.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected knee disability are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Codes shows that the rating criteria completely describes the Veteran's disability level and symptomatology (pain, limitation of motion of the knees).

The Board notes that a total rating based on individual unemployability due to service-connected disabilities (TDIU) was granted in October 2009 based, in part, on the knee disabilities.  The rating assigned contemplates some work impairment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected right knee or left knee disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for any of the issues adjudicated by this decision.

As there is not an approximate balance of positive and negative evidence regarding the merits of the claims for increased ratings that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee due to limitation of motion is denied. 

Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee due to limitation of motion is denied.

A 10 percent rating, but not higher, for right knee instability is granted, subject to the law and regulations governing the payment of monetary benefits.

A 10 percent rating, but not higher, for left knee instability is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In light of points raised in the Court's Memorandum Decision, further development is required prior to adjudicating the Veteran's claim for increased rating for a lumbar spine disability.

The Board notes that when a veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

In this case, the Veteran currently has a 60 percent disability rating for her lumbar spine disability, as well as separate 10 percent disability ratings for right lower extremity radiculopathy and left lower extremity radiculopathy.  In July 2003, the Veteran reported to a VA nurse that her "pain meds are making her too drowsy to function" and stated in correspondence to the VA medical center that "[w]ith...the pain medication I take that makes me very drowsy I am prevented from working."  The reported effects that the Veteran's pain medication for her lumbar spine have on her occupational functioning raise a question of whether the rating criteria reasonably describe the Veteran's lumbar spine disability level and symptomatology.  Thus, it is unclear whether the Veteran's disability picture is contemplated by the rating schedule, and whether the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, remand for consideration of the assignment of an extraschedular rating is warranted.  

Finally, the Board notes that subsequent to the most recent supplemental statement of the case dated in May 2012, additional VA medical records dated from February 2012 to December 2013 pertaining to the Veteran's low back disability were added to her Virtual VA file.  No waiver of RO consideration was submitted for the additional VA medical records.  Therefore, the Board must remand the claim to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2014).  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for her lumbar spine disability since December 2013 that she has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.
 
2.  Upon completion of the above requested development, the RO is to readjudicate the issue of entitlement to an increased rating for a lumbar spine disability.  The RO must expressly document in writing whether referral to the Under Secretary for Benefits or the Director, Compensation Services, for an extraschedular evaluation is warranted pursuant to 38 C.F.R. § 3.321 (2014).

3.  After the development requested above has been completed, the record should again be reviewed, to include consideration of the VA medical records dated from February 2012 to December 2013.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


